Exhibit 10.1

 



Execution Version 

 



SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”) is made as of September 28, 2017
(the “Effective Date”) by and between IOENGINE, LLC, a Delaware limited
liability company (“IOENGINE”), GlassBridge Enterprises, Inc. f/k/a Imation
Corp., a Delaware corporation (“GlassBridge”), and Scott F. McNulty (“McNulty”
and together with IOENGINE and GlassBridge, each a “Party” and collectively, the
“Parties”).

 

WHEREAS, on December 31, 2014 IOENGINE brought suit against GlassBridge for
infringement of United States Patent No. 8,539,047 (the “’047 Patent”) in the
proceeding currently styled as IOENGINE, LLC v. GlassBridge Enterprises, Inc.,
f/k/a Imation Corp., C.A. No. 14-01572-GMS (the “Lawsuit”), in the United States
District Court for the District of Delaware (the “Court”);

 

WHEREAS, GlassBridge, as Counterclaim-Plaintiff, brought counterclaims against
IOENGINE and McNulty, as Counterclaim-Defendants, in the Lawsuit;

 

WHEREAS, after a five-day jury trial held in February 2017, the jury returned a
verdict finding that each accused GlassBridge product infringes the asserted
claims of the ’047 Patent, that each asserted claim of the ’047 Patent was not
shown to be invalid, and that no one other than McNulty was shown to be the
inventor of the inventions claimed in the ’047 Patent;

 

WHEREAS, none of the Parties concedes the sufficiency or validity of any claims,
counterclaims, or defenses that were asserted or could be asserted in the
Lawsuit by any of the Parties or any other person; and

 

WHEREAS, the Parties now desire to settle the Lawsuit and enter into this
Agreement providing for a full, final, complete, and global settlement of the
subject matter of the Lawsuit and for certain releases and covenants, all on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and releases and the other good and valuable consideration contained herein, the
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

1.0        DEFINITIONS

 

1.1       “IOENGINE Patents” means U.S. Patent No. 8,539,047 (the “’047 Patent”)
and all patents in all jurisdictions worldwide that claim priority based upon or
in common with the ’047 Patent, including any divisional, continuation,
continuation-in-part, reissue, reexamination, foreign counterpart, or extension
thereof.

 

1.2       “GlassBridge Products” means all products, services, devices, systems,
or components that were designed, branded, made, used, sold, offered for sale,
imported, exported, supplied or otherwise provided by or for GlassBridge, in all
cases on or before February 1, 2016. For the avoidance of doubt, “GlassBridge
Products” shall not include any product, service, device, system, or component,
that was designed, branded, made, used, sold, offered for sale, imported,
exported, supplied or otherwise provided by or for any third party, or by or for
GlassBridge after February 1, 2016.

 

1.3       “Release Conditions” means each of the following: (1) the payment by
GlassBridge to IOENGINE of the Upfront Payment Amount as specified in Section
3.1(a); (2) the issuance and delivery by GlassBridge to IOENGINE of the
Settlement Note as specified in Section 3.1(b); and (3) the execution by
GlassBridge and delivery to IOENGINE of the Pledge Agreement as specified in
Section 3.1(b).

 



SETTLEMENT AGREEMENT (GlassBridge Enterprises, Inc. / IOENGINE LLC)Page 1 of 9

 

 



 

2.0COVENANT AND RELEASE

 

2.1        Release by IOENGINE. Subject to the occurrence of the Release
Conditions specified in Section 1.3, IOENGINE, on behalf of itself and its
successors and assigns hereby releases, acquits, and forever discharges
GlassBridge from any and all actions, causes of action, claims, demands,
liabilities, losses, defenses, counterclaims, damages, attorneys’ fees, court
costs, or any other form of claim or compensation, whether known or unknown as
of the Effective Date, arising out of the facts, circumstances, events,
transactions or occurrences underlying or giving rise to or otherwise related to
the allegations in the Lawsuit or the infringement of the IOENGINE Patents by
the GlassBridge Products, provided that none of the foregoing shall be construed
as releasing any third party.

 

2.2        Release by GlassBridge. Subject to the satisfaction of the conditions
on the Release by IOENGINE specified in Section 2.1, GlassBridge, on behalf of
itself and its successors and assigns hereby releases, acquits, and forever
discharges IOENGINE and McNulty from any and all actions, causes of action,
claims, demands, liabilities, losses, defenses, counterclaims, damages,
attorneys’ fees, court costs, or any other form of claim or compensation,
whether known or unknown as of the Effective Date, arising out of the facts,
circumstances, events, transactions or occurrences underlying or giving rise to
or otherwise related to the allegations in the Lawsuit or the ownership,
validity, or enforceability of the IOENGINE Patents, provided that none of the
foregoing shall be construed as releasing any third party.

 

2.3       Dismissal. Within three (3) business days of the occurrence of the
Release Conditions, IOENGINE, GlassBridge and McNulty shall file with the Court
a joint stipulation substantially in the form attached hereto as Exhibit A, or
in such other form as required for approval by the Court, to effectuate the
dismissal with prejudice of all claims, defenses, and counterclaims brought in
the Lawsuit.

 

2.4       Covenant by IOENGINE. Subject to the occurrence of the Release
Conditions specified in Section 1.3, IOENGINE, on behalf of itself and its
successors and assigns, hereby covenants and agrees not to sue or threaten to
sue GlassBridge for direct, indirect, contributory, or induced infringement
arising out of the facts, circumstances, events, transactions or occurrences
underlying or giving rise to or otherwise related to the allegations in the
Lawsuit of any IOENGINE Patent by any products, services, devices, systems, or
components designed, branded, made, used, sold, offered for sale, imported,
exported, supplied or otherwise provided by or for GlassBridge, including by way
of litigation, arbitration, claim, counterclaim, or any other allegation or
proceeding in any court or patent office, anywhere in the world.

 

2.5       Covenant by GlassBridge. Subject to the satisfaction of the conditions
on the Covenant by IOENGINE specified in Section 2.4, GlassBridge, on behalf of
itself and its successors and assigns, hereby covenants and agrees not to
contest or challenge, directly or indirectly, the validity or enforceability of
any IOENGINE Patent or its ownership by IOENGINE, including by way of
litigation, arbitration, claim, counterclaim, or any other allegation or
proceeding in any court or patent office, anywhere in the world, or to aid,
abet, assist, or cooperate with, directly or indirectly, any third party in
contesting or challenging the validity or enforceability of any IOENGINE Patent,
or its ownership by IOENGINE.

 

2.6       The releases, dismissals and covenants in this Section 2 are personal
to the Parties and shall not confer or extend any benefit or protection to any
third party.

 

2.7 To the extent that the Parties do not have the right to grant fully the
releases, covenants, and other rights set out in this Agreement, each party
grants the broadest such rights that it is entitled to grant consistent with the
terms set out herein.

 

SETTLEMENT AGREEMENT (GlassBridge Enterprises, Inc. / IOENGINE LLC)Page 2 of 9

 



 



3.0CONSIDERATION

 

3.1       In consideration for the releases, dismissals and covenants granted by
IOENGINE herein, GlassBridge shall pay to IOENGINE the sum of seven million,
seven hundred and fifty thousand United States dollars ($7,750,000) (the
“Settlement Amount”), payable as follows:

 

a.       A cash payment of three million, seven hundred and fifty thousand
United States dollars ($3,750,000), payable in cash on or before October 5, 2017
(the “Upfront Payment Amount”); and

 

b.       The issuance and delivery by GlassBridge to IOENGINE of that certain
Secured Promissory Note in the principal amount of four million dollars
($4,000,000) attached hereto as Exhibit B (the “Settlement Note”), secured by
the grant of collateral pursuant to the terms and conditions of that certain
Pledge Agreement (the “Pledge Agreement”) attached hereto as Exhibit C.

 

3.2.        All payments made under this Agreement and the Settlement Note shall
be made by electronic transfer of funds to Simpson Thacher and Bartlett LLP’s
client trust fund bank account, on behalf of IOENGINE, as follows:

 

Bank Name: Bank Address: Account No.: ABA No.:   Swift Code: Account Name: Payee
Name: Payee Address: Payee Phone number:

 

3.3       Payment of the Settlement Amount shall be made by GlassBridge without
any deduction, set off, or withholding for, or on account of, any tax, claim for
reimbursement, or other charge.

 

4.0WARRANTIES

 

4.1       GlassBridge represents and warrants to IOENGINE that: (a) it is a
validly existing business in good standing under the laws of the State of
Delaware and has the full power and authority to enter into this Agreement and
to perform its obligations hereunder and consummate the transactions
contemplated herein; and (b) there are no licenses liens, conveyances,
mortgages, assignments, encumbrances, or other agreements that would prevent or
impair the full and complete exercise of the terms of this Agreement.

 

4.2       IOENGINE represents and warrants to GlassBridge that: (a) it is a
validly existing business in good standing under the laws of the respective
jurisdictions in which it has activities, and has the full power and authority
to enter into this Agreement and to perform its obligations hereunder and
consummate the transactions contemplated herein; (b) it owns the IOENGINE
Patents as of the Effective Date, and no third party owns any right to enforce
or recover for infringement of the IOENGINE Patents by GlassBridge on or before
the Effective Date; and (c) there are no licenses liens, conveyances, mortgages,
assignments, encumbrances, or other agreements that would prevent or impair the
full and complete exercise of the terms of this Agreement.

 





SETTLEMENT AGREEMENT (GlassBridge Enterprises, Inc. / IOENGINE LLC)Page 3 of 9

 



 



4.3      Except for those representations and warranties set forth in this
Section 4, neither Party makes any other representations or warranties herein.

 

5.0TERM AND TERMINATION

 

5.1       This Agreement shall not be binding on the Parties until it has been
signed below by all Parties, at which time it shall be deemed effective as of
its Effective Date.

 

5.2       This Agreement may only be terminated by mutual written agreement of
the Parties.

 

6.0ASSIGNABILITY

 

None of the Parties may transfer, grant, or assign any rights or delegate any
duties or obligations under this Agreement to any third party without the prior
written consent of the other Parties, and any attempted assignment without such
consent shall be null and void. Notwithstanding the foregoing, IOENGINE may
assign its rights under this Agreement to an Approved Assignee provided that
such Approved Assignee unconditionally assumes all of IOENGINE’s obligations
arising under this Agreement.  For purposes of this Section 6.0, “Approved
Assignee” means: (a) an acquirer of all or substantially all of the equity or
assets of IOENGINE’s business to which this Agreement relates, or (b) the
surviving entity in any merger, consolidation, equity exchange, or
reorganization of IOENGINE’s business to which this Agreement relates; or (c)
any entity with respect to which GlassBridge expressly approves in a prior
writing, such consent not to be unreasonably withheld. All covenants contained
herein shall run with the IOENGINE Patents and shall be binding on any permitted
successors-in-interest or assigns thereof. This Agreement shall be binding upon,
inure to the benefit of, and be enforceable by the Parties and their permitted
successors and assigns. Nothing in this Agreement precludes IOENGINE from
assigning, selling, or exclusively licensing the IOENGINE Patents to any third
party, provided the assignment, sale, or exclusive license does not conflict
with the terms of this Agreement.

 

7.0CONFIDENTIALITY, DISCLOSURE & PUBLICITY

 

7.1               General Confidentiality Provisions. The terms and conditions
of this Agreement, the Settlement Note and the Pledge Agreement (collectively,
the “Settlement Agreements”) and all correspondence relating to the Settlement
Agreements are confidential. The Parties and their successors, assigns and
affiliates, shall keep the terms and conditions of the Settlement Agreements
strictly confidential and no Party or any successor, assignee or affiliate shall
now or hereafter disclose such terms and conditions to any third party for so
long as such terms and conditions remain confidential except: (i) with the prior
written consent of the other Parties, which consent shall not be unreasonably
withheld, (ii) as may be required by applicable law, regulation, or order of a
governmental authority of competent jurisdiction other than as contemplated by
Section 7.2 below, (iii) as contemplated in Section 7.2 and Section 7.3 below,
(iv) during the course of litigation, provided that any such disclosure is
subject to the same restrictions as is the confidential information of the other
litigating parties and such restrictions are embodied in a court-entered
protective order limiting disclosure to outside counsel, or (v) in confidence to
the professional legal and financial counsel representing such Party. With
respect to the foregoing (ii) and (iv), such disclosing Party shall, to the
extent legally permissible, provide the other Parties with prior written notice
of such applicable law, regulation, or order and, at the request of such other
Parties, use reasonable efforts to limit the disclosure to the minimum necessary
terms and conditions of this Agreement, and, in the disclosing Party’s sole and
absolute discretion, to obtain a protective order or other confidential
treatment. Notwithstanding the foregoing, and subject to Section 7.3, IOENGINE
may disclose the terms of the Settlement Agreements to third parties in
licensing discussions that are subject to non-disclosure or confidentiality
obligations.

  



SETTLEMENT AGREEMENT (GlassBridge Enterprises, Inc. / IOENGINE LLC)Page 4 of 9

 



   

7.2               GlassBridge Form 8-K. The Parties acknowledge that GlassBridge
may, in GlassBridge’s sole and absolute discretion: (a) disclose the terms and
conditions of the Settlement Agreements as a “Material Definitive Agreement” on
a Current Report on Form 8-K in substantially the form attached hereto as
Exhibit C (the “Form 8-K”) promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended,
(b) file each of the Settlement Agreements as exhibits to the Form 8-K and (c)
make reference to the Form 8-K disclosures in filings with the SEC subsequent to
the Form 8-K. GlassBridge shall not criticize, disparage, or otherwise denigrate
IOENGINE or the IOENGINE Patents in the Form 8-K. Subject to the obligations of
the Parties set forth in Section 7.3, any Party shall be permitted to disclose
(but not publicize) or refer to any terms or conditions of the Settlement
Agreements that are made or become non-confidential pursuant to GlassBridge’s
filing of a Form 8-K.

 

7.3       Public Statements. No Party shall be permitted to facilitate the
publication of press releases, announcements or other public statements with
respect to the settlement of the Lawsuit (collectively, each a “Public
Statement”). The Parties shall maintain the confidentiality of the material
terms of the Settlement Agreements and the transactions contemplated by the
Settlement Agreements to the extent they remain confidential, and further
provided that neither Party shall criticize, disparage, or otherwise denigrate
the other Parties or the IOENGINE Patents. If any Public Statement is required
by law, the disclosing Party agrees to provide the non-disclosing Parties prior
notice and an opportunity to comment on the proposed Public Statement. Nothing
contained in this Section 7.3 shall have the effect of limiting the rights of
GlassBridge set forth in Section 7.2 above.

 

8.0DISPUTE RESOLUTION

 

In the event of any dispute arising under this Agreement between the Parties,
the dispute shall be settled by binding arbitration in the manner described
below:

 

8.1.       Arbitration Request. If a Party intends to begin an arbitration to
resolve a dispute arising under this Agreement, such Party shall provide written
notice (the “Arbitration Request”) to the other Parties of such intention and
the issues for resolution.

 

8.2       Additional Issues. Within ten (10) business days after the receipt of
the Arbitration Request, the other Parties may, by written notice, add
additional issues for resolution.

 

8.3       Arbitration Procedure. The arbitration shall be held in Wilmington,
Delaware, under the rules of the American Arbitration Association (“AAA”).
Discovery shall be under the U.S. Federal Rules of Civil Procedure then in
effect in the District Court for the District of Delaware. The arbitration shall
be conducted by three (3) arbitrators who are knowledgeable in the subject
matter at issue in the dispute. One (1) arbitrator will be selected by IOENGINE,
one (1) arbitrator will be selected by GlassBridge, and the third arbitrator
will be selected by mutual agreement of the two (2) arbitrators selected by the
Parties. The arbitrators may proceed to an award, notwithstanding the failure of
any Party to participate in the proceedings. The arbitrators shall, within
fifteen (15) days after the conclusion of the arbitration hearing, issue a
written award and statement of decision describing the essential findings and
conclusions on which the award is based, including the calculation of any
damages awarded. The arbitrators shall be authorized to award compensatory
damages, but shall not be authorized to award non-economic damages or punitive
damages, to reform, modify, or materially change this Agreement or any other
agreements contemplated hereunder, or to adjudge the validity, enforceability,
or ownership of any IOENGINE Patent. The arbitrators also shall be authorized to
grant any temporary, preliminary, or permanent equitable remedy or relief the
arbitrators deem just and equitable and within the scope of this Agreement,
including, without limitation, an injunction or order for specific performance.
The arbitrators’ award shall be the sole and exclusive remedy of the Parties.
Judgment on the award rendered by the arbitrators may be enforced in any court
having competent jurisdiction thereof, subject only to revocation on grounds of
fraud or clear bias on the part of the arbitrators. Notwithstanding anything
contained in this Section 8 to the contrary, each Party shall have the right to
institute judicial proceedings against the other Parties or anyone acting by,
through, or under such other Parties, in order to enforce the instituting
Party’s rights hereunder through specific performance, injunction, or similar
equitable relief.

 



SETTLEMENT AGREEMENT (GlassBridge Enterprises, Inc. / IOENGINE LLC)Page 5 of 9

 



 



 

8.4       Costs; Satisfaction. Each Party shall bear its own attorneys’ fees,
costs, and disbursements arising out of any arbitration, and IOENGINE and
McNulty on the one hand, and GlassBridge on the other hand, shall pay an equal
share of the fees and costs of the arbitrators. Absent the filing of an
application to correct or vacate the arbitration award as permitted by
applicable law, each Party shall fully perform and satisfy the arbitration award
within fifteen (15) days of the service of the award.

 

8.5       Waiver. By agreeing to this binding arbitration provision, the Parties
understand that they are waiving certain rights and protections which may
otherwise be available if a dispute between the Parties were determined by
litigation in court, including, without limitation, the right to seek or obtain
certain types of damages precluded by this provision, the right to a jury trial,
certain rights of appeal, and a right to invoke formal rules of procedure and
evidence.

 

9.0NOTICES

 

9.1       All notices required or permitted to be given hereunder shall be in
writing and shall be deemed delivered (i) upon receipt if delivered by hand,
(ii) the next business day after being sent by prepaid, nationally-recognized,
overnight air courier, (iii) five (5) business days after being sent by
registered or certified airmail, return receipt required, postage prepaid, or
(iv) upon transmittal when transmitted by confirmed telecopy (provided that such
notice is followed notice pursuant to any of (i) – (iii) above).

 

9.2       All notices shall be addressed as follows:

 

If to IOENGINE, to:

 

IOENGINE, LLC

22 Ensign Road

Norwalk, CT 06853

Attn: Scott McNulty, CEO

 

with a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Ave.

New York, NY 10017

Attn: Noah M. Leibowitz, Esq. & Greg Chuebon, Esq.

 

If to McNulty, to:

 

Scott McNulty

22 Ensign Road

Norwalk, CT 06853

 



SETTLEMENT AGREEMENT (GlassBridge Enterprises, Inc. / IOENGINE LLC)Page 6 of 9

 



 



with a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Ave.

New York, NY 10017

Attn: Noah M. Leibowitz, Esq. & Greg Chuebon, Esq.

 

 

If to GlassBridge, to:

 

GlassBridge Enterprises, Inc.

1099 Helmo Avenue, Suite 250

Oakdale, MN 55128

Attn: Danny Zheng, Chief Financial Officer

 

with a copy to:

 

GlassBridge Enterprises, Inc.

1099 Helmo Avenue, Suite 250

Oakdale, MN 55128

Attn: Tavis J. Morello, General Counsel

 

and to:

 

Quinn Emanuel Urquhart & Sullivan, LLP

50 California Street, 22nd Floor

San Francisco, California 94111

Attn: Charles K. Verhoeven, Esq. & Carl G. Anderson, Esq.

 

10.0MISCELLANEOUS

 

10.1       This Agreement represents the settlement of disputed claims asserted
by each Party. Nothing contained herein is or is to be construed as an admission
or evidence of fault, liability or wrongdoing of any kind by any Party.

 

10.2       IOENGINE has no obligation hereunder to institute any action or suit
against any third party for infringement of any IOENGINE Patent, or to defend
against any action challenging the validity or enforceability of any IOENGINE
Patent. GlassBridge has no right to institute any action against any third party
for infringement of any IOENGINE Patent.

 

10.3       Nothing in this Agreement is intended or shall be deemed to
constitute a partnership, agency, employer-employee, or joint venture
relationship between the Parties. No Party shall incur any debts or make any
commitments for any other Party under this Agreement. There is no fiduciary duty
or special relationship of any kind arising between the Parties due to this
Agreement. Each Party expressly disclaims any reliance on any act, word, or deed
of the other Parties in entering into this Agreement.

 

10.4       Nothing contained in this Agreement shall be construed as conferring
any right to a license or to otherwise use any intellectual property, including
without limitation any patent, patent application, trademark, service name,
service mark, trade dress, trade secret or any other intellectual property
belonging to IOENGINE or McNulty, including the IOENGINE Patents.

 



  



SETTLEMENT AGREEMENT (GlassBridge Enterprises, Inc. / IOENGINE LLC)Page 7 of 9

 



 



10.5       This Agreement is solely for the benefit of the Parties, there are no
intended third-party beneficiaries of this Agreement, and no provision hereof
shall be deemed to confer upon any third party, including without limitation
Kingston Technology Corporation and any affiliates or subsidiaries thereof, any
remedy, defense, release, reimbursement, or other right, or any covenant,
consent, waiver, or acquiescence with respect to such third party’s conduct.

 

10.6       If any portion of this Agreement is found to be invalid, illegal, or
unenforceable for any reason, the remainder of the Agreement shall continue in
force and, if needed, the Parties or a court of competent jurisdiction shall
substitute suitable provisions having like economic effect and intent.

 

10.7       This Agreement, together with the attached Exhibits, constitutes the
full, complete and entire understanding of the Parties with respect to the
subject matter of this Agreement, the Lawsuit, and the IOENGINE Patents, and
replaces any prior oral or written communications, discussions, or agreements
between them. This Agreement cannot be modified, terminated, or amended in any
respect orally or by conduct of the Parties. Any termination, modification, or
amendment of this Agreement may be made only by a writing signed by all Parties.
No waiver of any provision of this Agreement shall be binding in any event
unless executed in writing by the Party making such waiver.

 

10.8       This Agreement may be executed in several counterparts, each of which
is deemed to be an original but all of which constitute one and the same
instrument.

 

10.9       Each Party and its counsel have reviewed and approved this Agreement,
and accordingly any presumption or rule of construction permitting ambiguities
to be resolved against the drafting party shall not be employed in the
interpretation or application of this Agreement.

 

10.10       This Agreement shall be construed, and the relationship between the
Parties determined, in accordance with the laws of the State of New York,
notwithstanding any choice-of-law principle that might dictate a different
governing law. Notwithstanding the content of Section 8 herein, each Party
irrevocably agrees, consents, and submits to jurisdiction and venue in the
federal and state courts located within Wilmington, Delaware, with respect to
any other dispute arising out of or relating in any way to this Agreement, and
the Parties hereby waive all defenses based upon forum non conveniens, improper
venue, or personal jurisdiction. Neither Party shall use the choice of law or
venue provision in this Agreement to support or oppose a transfer motion in any
litigation.

 

10.11       With respect to claims released under this Agreement, the Parties
acknowledge that they may have sustained damages, losses, costs, or expenses
which are presently unknown and unsuspected and that such damages, losses,
costs, or expenses as may have been sustained may give rise to additional
damages, losses, costs, or expenses in the future. The Parties further
acknowledge that they have negotiated this Agreement taking into account
presently unsuspected and unknown claims, counterclaims, causes of action,
damages, losses, costs, and expenses arising from or relating to the Action and
the relationship between the Parties, and the Parties voluntarily and with full
knowledge of its significance, expressly waive and relinquish any and all rights
they may have under any state or federal statute, rule, or common law principle,
in law or equity, relating to limitations on general releases.

 



SETTLEMENT AGREEMENT (GlassBridge Enterprises, Inc. / IOENGINE LLC)Page 8 of 9

 



 



 

10.12       EXCEPT AS PROVIDED EXPLICITLY HEREIN, IN NO EVENT SHALL ANY PARTY BE
LIABLE TO ANY OTHER PARTY OR ANY OTHER PERSON OR ENTITY (UNDER CONTRACT, STRICT
LIABILITY, NEGLIGENCE, OR OTHER THEORY) FOR SPECIAL, INDIRECT, EXEMPLARY,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, OPPORTUNITIES, OR
SAVINGS, ARISING OUT OF OR RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT.

 

[Signature Page Follows]

 

 

 



SETTLEMENT AGREEMENT (GlassBridge Enterprises, Inc. / IOENGINE LLC)Page 9 of 9

 



 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the Effective Date.

 

 



  [GLASSBRIDGE:]         GLASSBRIDGE ENTERPRISES, INC.               By: /s/
Danny Zheng   Name: Danny Zheng   Title: Chief Financial Officer     Interim
Chief Executive Officer                     [IOENGINE:]         IOENGINE, LLC  
            By: /s/ Scott McNulty   Name: Scott McNulty   Title: CEO            
        [MCNULTY:]                         /s/ Scott McNulty   Scott McNulty



 

 

 

 

Signature Page to Settlement Agreement

 

 

 

 

EXHIBIT A

 

Form of Stipulation of Dismissal

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 



IOENGINE, LLC,  )     )   PLAINTIFF, )     )   v. )     )   GLASSBRIDGE
ENTERPRISES, INC., f/k/a IMATION CORP., )     )   DEFENDANT. ) CIVIL ACTION NO.
14-1572-GMS   )     )     )   GLASSBRIDGE ENTERPRISES, INC., f/k/a IMATION
CORP., )     )   COUNTERCLAIM-PLAINTIFF, )     )   v. )     )   IOENGINE, LLC
and SCOTT F. McNULTY, )     )   COUNTERCLAIM-DEFENDANTS. )     )  



 

STIPULATION OF DISMISSAL

 

WHEREAS, on December 31, 2014, Plaintiff IOENGINE, LLC (“IOENGINE”) sued
Defendant GlassBridge Enterprises, Inc., f/k/a Imation Corp. (“GlassBridge”) for
patent infringement (D.I. 1);

 

WHEREAS, the parties participated in a five-day jury trial in the
above-referenced action from February 13, 2017 through February 17, 2017;

 

WHEREAS, on February 17, 2017, the jury delivered its verdict, finding in favor
of IOENGINE that all asserted claims of U.S. Patent 8,539,047 are infringed by
each of the accused products, are not invalid, and that no individual other than
Mr. McNulty made a significant contribution to the idea claimed in any claim of
U.S. Patent 8,539,047 (D.I. 201); and

 

 

 

 



WHEREAS, the parties have informed the Court that they have settled their
respective claims for relief asserted in this case.

 

IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court,
that all claims for relief asserted herein against GlassBridge, IOENGINE, and
Scott F. McNulty by IOENGINE and GlassBridge shall be dismissed, with prejudice;
and

 

IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court,
that all attorneys’ fees, costs of court, and expenses shall be borne by each
party incurring the same.

 



SMITH, KATZENSTEIN & JENKINS LLP   MORRIS JAMES LLP       /s/     /s/   Neal C.
Belgam (No. 2721)   Kenneth L. Dorsney (No. 3726) Eve H. Ormerod (No. 5369)  
500 Delaware Avenue, Suite 1500 1000 West Street, Suite 1501   Wilmington,
DE  19801-1494 Wilmington, DE 19801   (302) 888-6800 302-652-8400  
kdorsney@morrisjames.com nbelgam@skjlaw.com     eormerod@skjlaw.com          
Attorneys for Plaintiff IOENGINE LLC   Attorneys for Defendant GlassBridge    
Enterprises, Inc.       Dated:  September 28, 2017         SO ORDERED this _____
day of __________, 2017                 United States District Court Judge



 

 

 

 

 

EXHIBIT B

 

Settlement Note

 

 

 

 

 

 

 

 

 

EXHIBIT C

 

Pledge Agreement

 

 

 

 

 

 

 

 

 

EXHIBIT D

 

Form of Current Report on Form 8-K

 

 

 

 

 

 



 

 

 

